Exhibit 10.6

 

 

RESTRICTED STOCK AWARD AGREEMENT

Staffing 360 Solutions, Inc.

2020 Omnibus Incentive Plan

1.Grant of Award.  Pursuant to the Staffing 360 Solutions, Inc. 2020 Omnibus
Incentive Plan (the “Plan”) for Employees, Contractors, and Outside Directors of
Staffing 360 Solutions, Inc., a Delaware corporation (the “Company”), the
Company grants to

_________________________________

(the “Participant”)

an Award of Restricted Stock in accordance with Section 6.4 of the Plan.  The
number of shares of Common Stock awarded under this Restricted Stock Award
Agreement (the “Agreement”) is _____________________ (__________) shares (the
“Awarded Shares”).  The “Date of Grant” of this Award is ______________, 2020.  

2.Subject to Plan.  This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement.  The capitalized terms used
herein that are defined in the Plan shall have the same meanings assigned to
them in the Plan.  This Agreement is subject to any rules promulgated pursuant
to the Plan by the Board or the Committee and communicated to the Participant in
writing.

3.Vesting.  Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as follows: [Update as necessary]

a.____________________ of the total Awarded Shares shall vest on the first
anniversary of the Date of Grant, provided the Participant is employed by (or if
the Participant is a Contractor or an Outside Director, is providing services
to) the Company or a Subsidiary on that date.

b.____________________ of the total Awarded Shares shall vest on the second
anniversary of the Date of Grant, provided the Participant is employed by (or if
the Participant is a Contractor or an Outside Director, is providing services
to) the Company or a Subsidiary on that date.

c.____________________ of the total Awarded Shares shall vest on the third
anniversary of the Date of Grant, provided the Participant is employed by (or if
the Participant is a Contractor or an Outside Director, is providing services
to) the Company or a Subsidiary on that date.

d.____________________ of the total Awarded Shares shall vest on the fourth
anniversary of the Date of Grant, provided the Participant is employed by (or if
the Participant is a Contractor or an Outside Director, is providing services
to) the Company or a Subsidiary on that date.

 

--------------------------------------------------------------------------------

 

e.[In the event that (i) a Change in Control occurs, and (ii) this Agreement is
not assumed by the surviving corporation or its parent, or the surviving
corporation or its parent does not substitute its own restricted shares, then
immediately prior to the effective date of such Change in Control, all Awarded
Shares not previously vested shall thereupon immediately become fully vested.]

4.Forfeiture of Awarded Shares.  Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service.  Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.  

5.Restrictions on Awarded Shares.  Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign, or otherwise encumber any of the Awarded Shares that have not
vested.  Except for these limitations, the Committee may, in its sole
discretion, remove any or all of the restrictions on such Awarded Shares
whenever it may determine that, by reason of changes in Applicable Laws or
changes in circumstances after the date of this Agreement, such action is
appropriate.

6.Legend.  The following legend shall be placed on all certificates issued
representing Awarded Shares:

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Staffing 360 Solutions, Inc.
2020 Omnibus Incentive Plan, a copy of which is on file at the principal office
of the Company in New York City, New York.  No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan.  By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon

2



4813-2077-5620 v.2

 



--------------------------------------------------------------------------------

 

evidence satisfactory to the Company of compliance with such laws, as to which
the Company may rely upon an opinion of counsel satisfactory to the Company.”

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

7.Delivery of Certificates; Registration of Shares.  The Company shall deliver
certificates for the Awarded Shares to the Participant or shall register the
Awarded Shares in the Participant’s name, free of restriction under this
Agreement, promptly after, and only after, the Restriction Period has expired
without forfeiture pursuant to Section 4.  In connection with any issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.

8.Rights of a Stockholder.  Except as provided in Section 4 and Section 5 above,
the Participant shall have, with respect to his Awarded Shares, all of the
rights of a stockholder of the Company, including the right to vote the shares
and the right to receive any dividends thereon.  Any stock dividends paid with
respect to Awarded Shares shall at all times be treated as the Awarded Shares
and shall be subject to all restrictions placed on such Awarded Shares; any such
stock dividends paid with respect to such Awarded Shares shall vest as the
related Awarded Shares become vested.  Any cash dividends paid with respect to
unvested Awarded Shares shall at all times be subject to the provisions of this
Agreement (including the vesting and forfeiture provisions set forth above); any
such cash dividends paid with respect to such unvested Awarded Shares shall vest
as such Awarded Shares become vested, and shall be paid to the Participant on
the date the Awarded Shares to which such cash dividends relate become vested.

9.Voting.  The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

10.Adjustment to Number of Awarded Shares.  The number of Awarded Shares shall
be subject to adjustment in accordance with Articles 11-13 of the Plan.

11.Specific Performance.  The parties acknowledge that remedies at law will be
inadequate remedies for a breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

12.Participant’s Representations.  Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not acquire any Awarded Shares, and
that the Company will not be obligated to issue any Awarded Shares to the
Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority.  Any determination in this connection
by the Company shall be final, binding, and conclusive.  The rights and
obligations of the Company and the rights and obligations of the Participant are
subject to all Applicable Laws, rules, and regulations.

13.Investment Representation.  Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his execution hereof, the Participant represents and warrants to the Company
that all Common Stock which may be purchased and/or received hereunder will be
acquired by the Participant for investment purposes for his own account and not
with any intent for resale or distribution in violation of federal  or state
securities laws.  Unless the Common Stock

3



4813-2077-5620 v.2

 



--------------------------------------------------------------------------------

 

is issued to him in a transaction registered under the applicable federal and
state securities laws, all certificates issued with respect to the Common Stock
shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

14.Participant’s Acknowledgments.  The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof.  The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.

15.Law Governing.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

16.No Right to Continue Service or Employment.  Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, or Outside Director, or to interfere with or restrict in any way the
right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time.

17.Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

18.Covenants and Agreements as Independent Agreements.  Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

19.Entire Agreement.  This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter.  All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement, or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.

20.Parties Bound.  The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.  No person shall be permitted to
acquire any Awarded Shares without

4



4813-2077-5620 v.2

 



--------------------------------------------------------------------------------

 

first executing and delivering an agreement in the form satisfactory to the
Company making such person or entity subject to the restrictions on transfer
contained herein.

21.Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties hereto.  Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.

22.Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23.Gender and Number.  Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

24.Notice.  Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

a.Notice to the Company shall be addressed and delivered as follows:

Staffing 360 Solutions, Inc.

641 Lexington Avenue, 27th Floor

New York, New York  10022

Attn:

Fax:

b.Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

25.Clawback.  The Participant acknowledges, understands, and agrees, with
respect to any shares of Common Stock delivered to the Participant (or
registered in the Participant’s name) pursuant to this Agreement, that such
shares of Common Stock shall be subject to recovery by the Company, and the
Participant shall be required to repay such compensation or shares of Common
Stock, in accordance with the Company’s Claw-Back Policy, as in effect from time
to time.  The Participant further acknowledges, understands, and agrees that the
Board retains the right to modify the Company’s Claw-Back Policy at any time.

26.Prospectus.  A prospectus covering the shares of Common Stock offered
pursuant to the Plan and registered under the Securities Act of 1933, as amended
(the “Securities Act”), has been prepared by the Company (the
“Prospectus”).  The Prospectus summarizes and describes the material provisions
of the Plan.  An electronic copy of the Prospectus, the Plan, and any other
documents required to be delivered to the Participant under the Securities Act
or the rules and regulations promulgated thereunder (the “Plan Documents”) are
available via [TO COME].  Physical copies of the Plan Documents are available
upon written request.  By acceptance of this Award and execution of this
Agreement, the Participant acknowledges and agrees that a copy of the Prospectus
and the other Plan Documents have been made available to him.  The Participant
represents that he is familiar with the terms and provisions of the Prospectus
and the other Plan Documents and hereby accepts the Awarded Units subject to all
the terms and provisions thereof.  The Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under the Plan or this
Agreement

5



4813-2077-5620 v.2

 



--------------------------------------------------------------------------------

 

27.Tax Requirements.  The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement, the
method and timing for filing an election to include this Agreement in income
under Section 83(b) of the Code, and the tax consequences of such election.  By
execution of this Agreement, the Participant agrees that if the Participant
makes such an election, the Participant shall provide the Company with written
notice of such election in accordance with the regulations promulgated under
Section 83(b) of the Code.  The Company or, if applicable, any Subsidiary (for
purposes of this Section 27, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any federal, state, local, or
other taxes required by law to be withheld in connection with this Award.  The
Company may, in its sole discretion, also require the Participant receiving
shares of Common Stock issued under the Plan to pay the Company the amount of
any taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award.  Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing shares of Common
Stock.  Such payment may be made by (a) the delivery of cash to the Company in
an amount that equals or exceeds (to avoid the issuance of fractional shares
under (c) below) the required tax withholding obligations of the Company; (b) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the Participant to the Company of shares of Common Stock, other than (i)
Restricted Stock, or (ii) Common Stock that the Participant has acquired from
the Company within six (6) months  prior thereto, which shares so delivered have
an aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (c) below) the required tax withholding payment; (c) if
the Company, in its sole discretion, so consents in writing, the Company’s
withholding of a number of shares to be delivered upon the vesting of this
Award, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (d) any
combination of (a), (b), or (c).  The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

6



4813-2077-5620 v.2

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

COMPANY:

STAFFING 360 SOLUTIONS, INC.

By:

Name:

Title:

PARTICIPANT:

 

Signature

Name:

Address:

 

 

 

7



4813-2077-5620 v.2

 

